DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
1. A heat transfer method comprising: 							causing a flow of liquid coolant through a plurality of fin trenches of a stacked semiconductor microcooler, the stacked semiconductor microcooler comprising: 			a first semiconductor microcooler comprising a plurality of first silicon fins and a plurality of first fin trenches, wherein each first fin trench separates adjacent first silicon fins, a first copper layer upon sidewalls of each of the plurality of first silicon fins, a 
8. An electronic system comprising: a stacked semiconductor microcooler comprising: Appl. No. 09/917,496 Amdt. Dated October 31, 2011 													Reply to Office Action of July 31, 2011 a first semiconductor microcooler comprising a plurality of first silicon fins and a plurality of first fin trenches, wherein each first fin trench separates adjacent first silicon fins, a first copper layer upon sidewalls of each of the plurality of first silicon fins, a 
14. A microcooler system comprising: 							a first semiconductor microcooler comprising a plurality of first silicon fins and a plurality of first fin trenches, wherein each first fin trench separates adjacent first silicon 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pg. 7, filed 11/18/2020, with respect to claims 1-20 have been fully considered and are persuasive.  The rejection of claims 1-20 has been withdrawn. 
Prior art of record
	Re claim 1, Hodes et al. (2006/0108097) teaches a heat transfer method (Fig. 8) comprising: 										
	Hodes does not explicitly teach a first copper layer upon sidewalls of each of the plurality of first silicon fins, a bonding layer upon a respective upper surface of each of the first plurality of silicon fins and a second copper layer upon sidewalls of each of the plurality of second silicon fins; wherein the bonding layer connects the respective upper surface of each of the first plurality of silicon fins with a respective upper surface of each of the second plurality of silicon fins. 									Chainer (2017/0186728) teaches an apparatus (Fig. 16) comprises a first die, a thermal cooler formed over at least a portion of the first die [70], a second die [70] formed over at least a portion of the thermal cooler [70], wherein fluidic channels such as microchannel coolers (120) are patterned and etched to a depth of 50 µm to form 
	Chainer does not explicitly teach a first copper layer upon sidewalls of each of the plurality of first silicon fins, a bonding layer upon a respective upper surface of each of the first plurality of silicon fins and a second copper layer upon sidewalls of each of the plurality of second silicon fins; wherein the bonding layer connects the respective upper surface of each of the first plurality of silicon fins with a respective upper surface of each of the second plurality of silicon fins.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not anticipate or make obvious the method of claim 1, the system of claim 8 or the system of claim 14, including each of the limitations and specifically a bonding layer, a first plurality of silicon fins and a second plurality of silicon fins, as each claimed, wherein a first copper layer upon sidewalls of each of the plurality of first silicon fins, a bonding layer upon a respective upper surface of each of the first plurality of silicon fins and a second copper layer upon sidewalls of each of the plurality of second silicon fins; wherein the bonding layer connects the respective upper surface of each of the first plurality of silicon fins with a respective upper surface of each of the second plurality of silicon fins, for the same reasons as mentioned in the prior art of record above.			Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hodes et al. (2006/0108097), Fig. 8; Chainer (2017/0186728), Fig. 16; Steven (2017/0299239), Figs. 1-16. Holalkere et al. (7,115,987), Figs. 1-7.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM S BOWEN whose telephone number is (571)272-3984.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.						If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/ADAM S BOWEN/Examiner, Art Unit 2897                                                                                                                                                                                                        
/Karen Kusumakar/Primary Examiner, Art Unit 2897                                                                                                                                                                                                        2/18/21